Citation Nr: 1742639	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-17 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of the 40 percent rating for degenerative disc disease of the lumbar spine, status post diskectomy and spinal fusion, reduced to 20 percent from August 1, 2010.

2.  Entitlement to restoration of the 20 percent rating for moderate radiculopathy of the right lower extremity, reduced to 0 percent from August 1, 2010 through November 20, 2016.

3.  Entitlement to restoration of the 20 percent rating for moderate radiculopathy of the left lower extremity, reduced to 0 percent from August 1, 2010 through November 20, 2016.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1983 and from March 2003 to May 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2010 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

During the course of the appeal, the Veteran filed claims for increased ratings for his spine and right and left lower extremity disabilities.  These claims were addressed in a March 2017 rating decision, which continued the 20 percent rating for the Veteran's spine disability and increased to 10 percent each the ratings assigned to the right and left lower extremities, effective November 21, 2016.  The Veteran has not appealed this decision with respect to those issues, and the Board does not have jurisdiction to review the ratings assigned in the March 2017 decision at this time.

In addition, the Board recognizes that the Veteran has filed a notice of disagreement concerning denials of service connection for tinnitus and a mental health disability in the March 2017 rating decision.  Such appeal is contained in the VACOLS appeals tracking system as an active appeal at the RO, but no statement of the case (SOC) has been issued.  While the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, the Board will not take jurisdiction of those issues for the purpose of remanding them for an SOC, and the issues presently before the RO pertaining to tinnitus and a mental health disability will be the subject of a later Board decision, if ultimately necessary.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to TDIU is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  In February 2010, the RO reduced the disability evaluation for the Veteran's degenerative disc disease of lumbar spine, status post diskectomy and spinal fusion, from 40 percent to 20 percent, effective August 1, 2010. 

2.  In February 2010, the RO reduced the disability evaluation for the Veteran's moderate radiculopathy of the right lower extremity from 20 percent to 0 percent, effective August 1, 2010. 

3.  In February 2010, the RO reduced the disability evaluation for the Veteran's moderate radiculopathy of the left lower extremity, status post menisectomy from 20 percent to 0 percent, effective August 1, 2010.
 
4.  The January 2010 VA examination was not conducted in view of the history of the Veteran's lumbar spine and right and left lower extremity disabilities, and the medical evidence of record as of August 1, 2010 was insufficient to establish sustained improvement in the Veteran's service-connected lumbar spine and right and left lower extremity disabilities.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 40 percent rating for degenerative disc disease of lumbar spine, status post diskectomy and spinal fusion, from August 1, 2010 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.10, 4.13, 4.14, 4.21 (2017).

2.  The criteria for restoration of the 20 percent rating for moderate radiculopathy of the right lower extremity from August 1, 2010 through November 20, 2016 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.10, 4.13, 4.14, 4.21 (2017).

3.  The criteria for restoration of the 20 percent rating for moderate radiculopathy of the left lower extremity from August 1, 2010 through November 20, 2016 have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.3, 4.7, 4.10, 4.13, 4.14, 4.21 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

As the Board's decision herein to grant the claims of entitlement to restoration of the 40 percent rating for degenerative disc disease of lumbar spine, status post diskectomy and spinal fusion, from August 1, 2010 and the 20 percent ratings for moderate radiculopathy of the right and left lower extremities from August 1, 2010 through November 20, 2016 is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA). 

II. Rating Reduction

Prior to reducing a veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105 (e) (2017).  In the advance written notice, the beneficiary will be informed of his right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination. 38 C.F.R. § 3.105 (i)(1) (2017).  Where there is no reduction in the amount of compensation payable to a beneficiary, 38 C.F.R. § 3.105 (e) does not apply.  See VAOPGCPREC 71-91.  In this case, the RO provided the Veteran with the necessary notice of the proposed reductions in February 2010, over 60 days prior to the rating decision issued in April 2010 that put the reductions into effect. 

In cases where a rating has been in effect for more than five years, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2017).  Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  In this case, the 40 percent disability rating for the lumbar spine and the 20 percent rating for the left lower extremity were effective May 12, 2008, less than five years before the reduction took effect on August 1, 2010.  However, the 20 percent rating for the left lower extremity was effective May 22, 2003, more than five years before the reduction took effect on August 1, 2010.  Thus, various provisions of 38 C.F.R. § 3.344, pertaining to stabilization of disability ratings, apply to this case.

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  38 C.F.R. § 3.344 (a).  Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Ratings on account of diseases which become comparatively symptom free (findings absent) after prolonged rest will not be reduced on examinations reflecting the results of bed rest.  Moreover, though material improvement in the physical or mental condition is clearly reflected the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

Moreover, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, VA regulation 38 C.F.R. § 4.13  provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work.  Id.; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim.  Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

In this regard, the February 2010 rating decision reflects that the only medical evidence considered in the determination to reduce the ratings was a January 2010 VA examination.  In the report, the examiner stated in the examination report that claims file review was not requested as part of the examination.  In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court noted that the failure to review the record rendered the examination on which a reduction was based inadequate because the disability was not viewed in relation to its history, citing 38 C.F.R. 
§ 4.1.  Consequently, the January 2010 VA examination on which the reduction was based was inadequate for that purpose.  Moreover, the treatment notes of record at the time of the reduction are insufficient to establish sustained improvement in the Veteran's service-connected lumbar spine and right and left lower extremity disabilities.  In fact, no contemporaneous treatment notes were of record at the time of the reduction.  Therefore, the reduction in ratings for the Veteran's spine and right and left lower extremities effected in the February 2010 rating decision were not proper.  Restoration of the 40 percent rating for degenerative disc disease of lumbar spine, status post diskectomy and spinal fusion, effective August 1, 2010, and restoration of the 20 percent ratings for moderate radiculopathy of the right and left lower extremities from August 1, 2010 through November 20, 2016 is granted.


ORDER

Entitlement to restoration of the 40 percent rating for degenerative disc disease of lumbar spine, status post diskectomy and spinal fusion, reduced to 20 percent from August 1, 2010 is granted.

Entitlement to restoration of the 20 percent rating for moderate radiculopathy of the right lower extremity, reduced to 0 percent from August 1, 2010 through November 20, 2016 is granted.
Entitlement to restoration of the 20 percent rating for moderate radiculopathy of the left lower extremity, reduced to 0 percent from August 1, 2010 through November 20, 2016 is granted.


REMAND

With respect to the Veteran's claim of entitlement to TDIU, the Board determines that a remand is necessary.  As discussed in the Introduction, the Veteran has pending appeals for service connection for tinnitus and a mental health disability.  As the issue of entitlement to TDIU is in part dependent on the ratings assigned to service-connected disabilities, that issue is intertwined with the service connection claims.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Moreover, no VA evaluation of the functional impact of the Veteran's service-connected disabilities on his ability to obtain or maintain substantially gainful employment was conducted.  The Veteran's current combined disability rating does not meet the schedular criteria for TDIU, but it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16 (a).  In part, the Veteran is in receipt of Social Security disability benefits for his back.  Thus, the record reflects that his service-connected lumbar spine disability affects his ability to work.  For these reasons, the issue of entitlement to TDIU must be remanded so that an evaluation as to the functional impact of the Veteran's service-connected disabilities may be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.
2.  Schedule the Veteran for a VA examination to assess the functional effects of his service-connected disabilities on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is asked to discuss the functional effects that the Veteran's service-connected disabilities, alone or in combination, have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  The examiner must not consider the Veteran's age or any nonservice-connected disabilities.

3.  Undertake any other development it determines to be warranted.  If the evidence reflects that the Veteran is unable to obtain or maintain substantially gainful employment due to service-connected disabilities, but the Veteran's combined disability rating does not meet the schedular criteria for a TDIU, the RO should refer the appeal to the Chief Benefits Director or the Director, Compensation and Pension Service, for extra-schedular consideration of the issue of entitlement to TDIU.

4. Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


